Citation Nr: 0319425	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a urologic disorder 
manifested by retention.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from July 3 to August 8, 1986.

This case came to the Board of Veterans' Appeals (Board) from 
a December 1993 decision by the Los Angeles, California, 
Regional Office (RO).  A May 1996 Board decision, inter alia, 
found no new and material evidence with which to reopen a 
claim for service connection for a back disorder and denied 
service connection for a bladder disorder.  The veteran 
appealed, and an August 1998 decision by the United States 
Court of Veterans Appeals, since designated the United States 
Court of Appeals for Veterans Claims, (Court) determined that 
VA failed to notify the veteran of evidence needed to 
substantiate his back-disorder claim, vacated the Board's 
decision on that issue, and remanded the case.  The Court 
also determined that the urologic-disorder claim was 
inextricably intertwined with the back-disorder claim, and 
vacated the Board's decision on that issue as well.  The 
veteran appealed the Court's decision to the United States 
Court of Appeals for the Federal Circuit, an appeal that 
stayed further action by VA but, in February 2000, the 
Federal Circuit affirmed the decision of the Court.  In 
August 2000, the Board remanded the case, and did so again in 
February 2002.

After the December 1993 RO decision, the veteran relocated 
and now resides in the jurisdiction of the Portland RO.

The Board notes that the veteran submitted statements in July 
and December 2002 wherein he appears to seek VA compensation.  
These statements may constitute informal claims, and they are 
referred to the RO for further action pursuant to 38 C.F.R. 
§ 3.155 (2002).  Formal claims are filed on forms prescribed 
by the Secretary of the Department of Veterans Affairs, and 
use of such forms has the salutary effect of enabling a 
claimant to provide information, including the identity of 
health care providers and the dates and location of treatment 
in and since service, needed to complete and substantiate a 
claim.  The RO should send the forms prescribed by the 
Secretary to the veteran so that, if he wishes to claim VA 
compensation, he can do so in accord with applicable law.  
See 38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150(a), 
3.151, 3.159 (2002).
FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
complaints or diagnoses of a urologic disorder.

2.  In June 1988, the earliest record reflecting a urologic 
complaint, the veteran complained of "difficulty starting 
and emptying" and, after a VA urology workup, the diagnosis 
was "may be mild neurogenic bladder but certainly nothing 
severe."

3.  June 1988 VA computerized tomography showed an epidural 
lipoma, i.e., a lipoma outside the dura mater, in the 
thoracic spinal column.

4.  The veteran has a urologic disorder manifested by 
retention.  The etiology of the disorder is undetermined.

5.  The preponderance of the medical evidence shows that 
there is no etiologic relationship between either the 
veteran's bladder disorder and his military service or the 
thoracic epidural lipoma.


CONCLUSION OF LAW

The veteran's urologic disorder was not incurred or 
aggravated in military service, nor is it etiologically 
related to an epidural lipoma of the thoracic spine.  
38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical do not reflect complaints or 
diagnoses of a urologic disorder.

On October 12, 1986, the veteran claimed entitlement to 
service connection for a left hip disorder, but he did not 
mention a urologic disorder.

At an October 1986 VA examination, the veteran complained of 
a left hip disorder, but mentioned neither a back nor a 
urologic disorder, and none was found by examination.

In February 1988, the veteran claimed entitlement to service 
connection for lumbar strain, but he did not mention a 
urologic disorder.

A June 1988 VA magnetic resonance imaging showed a large, 
epidural lipoma to the left of, and posterior to, the spinal 
cord from T3 to T10.  The radiologist said that it compressed 
the thecal sac and pushed the spinal cord anteriorly and to 
the right.  

During follow-up in the neurology clinic later in June 1988, 
the veteran voiced urinary complaints and he was referred to 
the genitourinary clinic for consultation.  This is the 
earliest medical record reflecting any complaint pertaining 
to a urologic disorder.

At a June 1988 genitourinary consult, the veteran denied a 
history of stones and urinary tract infection, and also 
denied symptoms of incontinence, impotence, dysuria, 
nocturia, and/or hematuria.  He reported good force of 
stream, but said he had a sensation of difficulty starting a 
stream and emptying the bladder.  The impression was that it 
"may be mild neurogenic bladder but certainly nothing 
severe."

In October 1988, the veteran was afforded an orthopedic 
examination for VA by Manchester Orthopedic Professional 
Association.  He specifically denied bowel or bladder 
symptoms.

In an April 1992 record from the VA genitourinary clinic, the 
veteran is reported to have complained of hesitancy, and to 
have said that he sometimes did not have the urge to urinate.  
He also complained of bilateral flank pain if he went an 
extended period of time without voiding, and reported voiding 
at regular intervals to prevent flank pain and to ensure that 
the bladder emptied.  Cystometrography was completed, post 
void residuals were elevated.  The assessment was likely 
sensory neurogenic bladder dysfunction.  The veteran was 
instructed to catheterize himself.

April 1992 VA computerized tomography showed a probable 
lipoma posterior to the thecal sac from T5 to T10.

A May 1992 VA treatment record shows that VA doctors 
conferred with doctors at UCLA, magnetic resonance imaging 
was compared, and it was agreed that the veteran's epidural 
thoracic lipoma did not encroach upon the spinal cord.  They 
also discussed the veteran's urologic disorder with a chief 
urological resident, and concluded that his atonic and 
asensate bladder suggested either a conus lesion or a 
peripheral nerve lesion.

A June 1992 VA magnetic resonance imaging showed a small 
posterior herniated nucleus pulposus at L5-S1, without neural 
compromise or spinal canal narrowing.  The imaged portion of 
the conus was normal.

A July 1992 genitourinary stress test including a voiding 
cystourethrogram and a cystometrograph revealed a smooth 
bladder contour, and no filling defect. The appellant was 
noted to be unable to void.

An August 1992 VA postmyelogram computerized tomography 
showed a lipoma from T3 to T9.  The radiologist said, 
however, that the lipoma did not cause mass effect, 
compression of the spinal cord, or effacement of the thecal 
sac.  On a consult, a VA neurologist said that the veteran's 
urologic disorder did not fit the distribution of the T5 to 
T10 lipoma.

A September 1992 VA electromyography of the veteran's 
thoracic paraspinal muscles was normal.

At an October 1993 VA examination, the veteran contended 
that, in service, he fell into a ditch 51/2 feet deep and five 
persons fell on top of him, and contended that he had urinary 
hesitancy since.  The examiner noted that a 1989 VA urologic 
workup showed post void residual.  He began self-
catheterization in April 1992, and had been unable to urinate 
voluntarily since.  In July 1992, he reportedly underwent a 
voiding cystourethrography.  There were no filling defects, 
the bladder contour was smooth, but he was unable to void.  
The examiner reviewed the veteran's many other complaints, 
conducted a systems examination, and concluded that the cause 
of the bladder dysfunction remained undetermined.

A December 1993 RO decision denied service connection for a 
bladder disorder, and the veteran appealed.

In a December 1993 letter, William Baumzweiger, MD, then a VA 
neurologist, contended that VA urologists believed that 
resection of the thoracic spine lipoma, which the doctor 
referred to as a "tumor," would resolve the veteran's 
urologic disorder.  The Board notes, however, the absence in 
the veteran's claim file of any record by VA urologists 
suggesting a lipoma resection.

In a May 1994 statement, which may have been submitted with 
his Substantive Appeal, the veteran contended that urinary 
hesitancy began in service when he fell into a trench, a fall 
which he claimed caused a left hip disorder and caused a 
lipoma to "grow" in the spinal column.

An April 1995 full spine myelogram was entirely negative.

At an August 1995 hearing convened by the undersigned, the 
veteran testified that urinary hesitancy began in service 
immediately after he fell into the trench.  Alternatively, he 
contended that his urologic disorder was due to the lipoma in 
the thoracic spine.

During an October 1995 VA hospitalization the veteran 
underwent a complete neurologic workup.  At that time doctors 
noted that his neurogenic bladder was not explained by 
magnetic resonance imaging or clinical examination, and 
suggested it resulted from probable denervation atony.

A May 1996 Board decision denied service connection for 
bladder dysfunction, and the veteran appealed.  In an August 
1998 decision, the Court remanded the urologic disorder 
claim, and the Board did so as well in August 2000.

Evidence added to the claims file since the Board's August 
2000 remand includes a March 1998 VA neurologic examination.  
The examiner noted that the veteran had no sensation of 
bladder fullness, and he had begun self-catheterize several 
years earlier.  He also noted that magnetic resonance imaging 
revealed an epidural lipoma of the spine, but it did not 
cause compression, and the results of all other tests, 
including laboratory, spinal tap, and electromyography had 
been normal.  Magnetic resonance imaging again showed the 
lipoma from about T4 to T8.  The examiner said the cause of 
the veteran's urologic symptoms was unclear.

July 1998 VA magnetic resonance imaging of the veteran's 
cervical spine showed no evidence of central canal or spinal 
cord compromise, and November 1998 VA magnetic resonance 
imaging of the head showed no evidence of brain tumor.

In January 1999, the veteran underwent a T3-9 laminectomy and 
resection of an epidural lipoma.  Pathology showed the 
resected tissue to be normal epidural fat.

May 1999 VA magnetic resonance imaging showed no recurrence 
of the lipoma.

VA radiographic studies of the veteran's lumbosacral spine 
included September 1999 computerized tomography which showed 
no masses, and the neural foramina and central canal were 
intact.  November 1999 X rays were normal.

After a November 1999 VA neurologic examination, the examiner 
reported that the veteran had symptoms that could not be 
related to a specific anatomic abnormality, and he advised 
the veteran that, unless a specific anatomic abnormality 
could be identified, further surgery could worsen symptoms.

At a May 2000 VA neurologic examination, findings were 
essentially the same.

At a November 2000 VA neurologic examination, the examiner 
noted the January 1999 thoracic laminectomy and lipoma 
resection, and reviewed all of the pre- and post surgery 
diagnostic studies that had been made of the veteran.  He 
noted that presurgery studies had been, with the exception of 
those that showed the thoracic lipoma, essentially normal; 
post surgery studies had been normal as well and also showed 
no recurrent spinal lipomatosis.  The examiner concluded that 
the veteran had a history of neurogenic bladder unimproved by 
laminectomy and lipoma resection.  He said there was some 
evidence of embellishment, but no evidence of active 
neurologic disease.

A May 2001 record from the VA neurosurgery clinic noted that 
current magnetic resonance imaging showed no recurrence of 
the epidural lipoma, but the veteran's complaints of urinary 
retention, requiring self-catheterization, persisted.  The 
examiner said that VA neurologists were "still unclear as to 
the source of the myriad of symptoms that this patient has."

On a January 2002 insurance company's Attending Physician's 
Statement of Continuing Disability, David Donnelly, MD, 
reported that the veteran had a spinal cord lipoma manifested 
by "pain throughout spinal column" and "loss of bladder 
incontinence."

At a January 2003 VA urologic examination, the examiner took 
history from the veteran and reviewed the claim file.  The 
veteran reported self-catheterization, denied voluntary 
voiding, and denied incontinence.  The appellant said that 
his target volume was 350 cc and that, if he was unable to 
catheterize himself for a period of time, the volume could 
reach 1000 cc.  He contended that his voiding problems began 
when he fell into a trench in service, and was raped and 
beaten about the genitalia.  He underwent urologic evaluation 
in November 1989 which showed an elevated post void residual 
with no cause determined.  By 1992, urinary hesitancy had 
become urinary retention.  Since then, a number of studies 
had been conducted, including urodynamics, cystoscopy, 
cystometrography, cystourethrography, and imaging of the 
entire neural axis, none of which showed a cause for his 
voiding problem, and the only diagnosis was neurogenic 
bladder.  After the examination, the diagnosis was 
neuropathic bladder.  The examiner said that, as to the 
etiology of the veteran's voiding disorder, he favored a 
"diffuse process as yet undiagnosed or even the possibility 
of congenital megacystis."

Analysis

Before turning to the evidence herein and the law more 
specifically related to service-connection claims, the Board 
notes that the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted during the pendency of this claim.  The VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate the claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence, and it also prescribes VA duties to help 
a claimant obtain relevant evidence, duties collectively 
referred to as the "duty to assist."  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002), and VA duties pursuant thereto are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

In this case, the December 1993 rating decision advised the 
veteran of the shortcomings of his claim, and an April 1994 
Statement of the Case and the May 1996 Board decision 
reiterated that advice and informed him of the applicable 
law.  In addition, the February 2002 Board decision advised 
the veteran of VCAA and the evidence needed to substantiate 
his claim.  Further, the Board decision clearly set out the 
evidence VA would seek, and a June 2002 RO letter 
specifically solicited evidence from the veteran.  A February 
2003 Supplemental Statement of the Case advised the veteran 
of the shortcomings that remained.  The relevant evidence of 
record includes service medical records, statements by the 
veteran, VA and non-VA treatment records and examination 
reports, and a transcript of his testimony at the August 1995 
hearing.  Finally, in an April 2003 letter, the RO advised 
the veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board.  He has not responded to that letter.

There is no information, from the veteran or otherwise in the 
file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available relevant evidence has been obtained 
and is of record.  Since there is no relevant evidence not of 
record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain or of additional 
evidence VA would obtain.  Any failure to provide such a pro 
forma notice could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  The Board now turns to an 
analysis of the evidence and applicable law.

Service connection is granted for disability resulting from 
injury or disease incurred in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  On the other hand, the requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the appellant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303.

In this case, there is no medical evidence that the veteran 
had a urologic disorder in service.  He has often contended 
that he had urinary hesitancy immediately after catching his 
foot in a trench, and that he reported that symptom to 
military medical personnel, but they failed to record his 
report.  It is, however, the responsibility of the Board to 
weigh the evidence and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  The veteran saw numerous health care 
professionals in-service for back complaints, and it is 
difficult to believe that none of them recorded, as they had 
been trained to do, all of his complaints.  In addition, he 
claimed service connection in August 1986 immediately after 
separation from service, but not for a urologic disorder.  In 
sum, the veteran's current contention, that he reported 
urinary hesitancy in service, is not credible and is accorded 
no weight whatever.

Similarly, the veteran saw an even greater number of health 
care professionals during the first two years after service, 
and none of them recorded a complaint of a urologic disorder.  
In addition, he claimed service connection in February 1988, 
but not for a urologic disorder.  Rather, the earliest report 
of urinary hesitancy appears in a June 1988 medical record, 
and he was afforded a urologic consult that very month.  
Moreover, at an October 1988 examination, he denied bladder 
symptoms, so it appears that the urinary hesitancy, first 
reported in June 1988, was then only intermittent.  Further, 
the evidence shows that he did not begin self-catheterize 
until April 1992.  Thus, the Board finds that a urologic 
disorder manifested by retention did not begin to manifest 
itself until June 1988, and there is no credible evidence of 
continuity of symptomatology so as to warrant service 
connection on the basis thereof.  Savage.

Although the Board finds that the veteran's urologic 
disorder-a neurogenic bladder-was not manifested prior to 
June 1988, another path to service connection must be 
navigated because service connection may also be granted for 
a disorder that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  A 
proximate cause is that which, in a natural and continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the injury would not have 
occurred.  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990).  An 
intervening cause is one that comes between the initial force 
or cause and the injury.  Id at 221.  

Service connection pursuant to 38 C.F.R. § 3.310 is known as 
secondary service connection because the disorder for which 
service connection is sought is said to be secondary, or due, 
to a service-connected disability.  To establish service 
connection on a secondary basis, there must be competent 
medical evidence linking the secondary disorder to a service-
connected disability.  See Jones v. West, 12 Vet. App. 383, 
385 (1999).

Service connection on a secondary basis is worthy of 
consideration because of the temporal, if not anatomic, 
relationship between the thoracic epidural lipoma, discovered 
in June 1988 computerized tomography, and urinary hesitancy 
first manifest then.  In addition, the veteran contended, at 
his August 1995 hearing, that his urologic disorder was due 
to the lipoma.  As a layman (i.e., one who lacks medical 
training or expertise), the appellant's testimony is not 
competent to establish the etiology of his urologic disorder.  
Heuer v. Brown , 7 Vet. App. 379 (1995).  That is 
particularly true in view of the fact that he also testified, 
at the same hearing, that urinary hesitancy began in service.  
Thus, the Board must look for other evidence that shows an 
etiologic relationship between the epidural lipoma of the 
spine and the neurogenic bladder.

As indicated above, it is the responsibility of the Board to 
weigh the evidence, including the medical evidence.  Evans.  
That responsibility can be onerous where, as here, medical 
opinions diverge but, in weighing the medical evidence, the 
Board may accept one medical opinion and reject others.  Id.  
Still, the Board cannot make its own independent medical 
determination, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

In this case, Dr. Baumzweiger, a VA neurologist, contended, 
in a December 1993 letter, that VA urologists believed that 
resection of the thoracic lipoma would resolve the veteran's 
urologic disorder.  As noted above, there is no evidence from 
VA urologists in this record that corroborates the doctor's 
contention.  Hence, the accuracy of it is subject to 
question.  Reonal.  Dr. Donnelly said, in a January 2002 
report to an insurance company, that a spinal cord lipoma 
caused "loss of bladder incontinence."  "Incontinence" is 
the inability to control excretory functions.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 832 (28th ed. 1994).  While it 
would seem that a "loss" of "incontinence" would be a good 
thing, there is no evidence of bladder incontinence in this 
record, the evidence shows that the veteran's urologic 
disorder has always been manifested by urinary retention.  
Indeed, the veteran specifically denied incontinence at the 
January 2003 VA examination, so it is not clear that Dr. 
Donnelly made his report with a good command of the facts.  
Miller.  In contrast with the reports from Drs. Baumzweiger 
and Donnelly, the examiner at the January 2003 VA 
examination, like all others who preceded him, was unable to 
determine the cause of the veteran's neurogenic bladder, but 
he did not believe it was due to the thoracic lipoma; 
instead, he believed it was due to a congenital disorder or 
to a "diffuse or systemic pelvic process."

The Board accords no weight to the reports by Drs. 
Baumzweiger and Donnelly.  This conclusion is reached, in 
part, for the reasons set forth above but, in addition, it is 
based on the May 1992 record that showed that VA doctors and 
doctors at UCLA consulted on the veteran's case and agreed 
that the epidural lipoma did not encroach upon the spinal 
cord.  The report of the January 2003 VA examination, which 
cited a congenital disorder or a systemic or diffuse pelvic 
process, is more credible even though that examiner was 
unable to determine precisely the etiology of the veteran's 
neurogenic bladder.

The Board does not know the cause of the veteran's neurogenic 
bladder.  It is clear, however, that it did not first become 
manifest in service.  It is equally clear that it is not due 
to the thoracic lipoma, and that is so because he no longer 
has the thoracic lipoma, but he does still have the 
neurogenic bladder.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, in reaching this decision the Board notes the 
veteran's assertion that the urological disorder is due to an 
in-service rape.  The record shows, however, that a December 
1989 Board decision found no evidence verifying any claimed 
in-service rape, and a review of the evidence submitted since 
reveals no evidence warranting any change in that prior 
finding.  Hence, this theory of entitlement cannot serve as a 
basis for granting service connection.


ORDER

Service connection for a urologic disorder, manifested by 
retention, is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

